COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-15-00056-CV


CAROLYN WILKERSON,                                               APPELLANTS
INDIVIDUALLY AND AS
EXECUTRIX OF THE ESTATE OF
WESLEY WILKERSON,
DECEASED, KIRK WILKERSON,
AND JUSTIN WILKERSON

                                           V.

TEXAS HEALTH RESOURCES                                              APPELLEE


                                       ------------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 153-268671-13

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Appellants’ Motion To Dismiss.”       It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring same, for which let

execution issue. See Tex. R. App. P. 42.1(d).

                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: March 12, 2015




                                    2